Name: Commission Regulation (EEC) No 2461/86 of 30 July 1986 amending for the third time Regulation (EEC) No 583/86 laying down detailed rules for the application of accession compensatory amounts for olive oil
 Type: Regulation
 Subject Matter: agricultural policy;  processed agricultural produce
 Date Published: nan

 1 . 8 . 86 Official Journal of the European Communities No L 211 /3 COMMISSION REGULATION (EEC) No 2461 /86 of 30 July 1986 amending for the third time Regulation (EEC) No 583/86 laying down detailed rules for the application of accession compensatory amounts for olive oil Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 473/86 of 25 February 1986 laying down the general rules for the system of accession compensatory amounts for olive oil ('), and in particular Article 7 thereof, Whereas, with a view to not disturbing Spain's traditional exports by the commencement of a permanent tender for refunds and levies applicable to olive oil exports, under Council Regulation (EEC) No 1650/86 (2), open until 31 December 1986, the measures provided for in Article 4 (2) of Commission Regulation (EEC) No 583/86 ('), as last amended by Regulation (EEC) No 2214/86 (4), should be extended beyond 31 July 1986 and until the end of the current year ; HAS ADOPTED THIS REGULATION : Article 1 The date '31 July 1986' in Article 4 (2) of Regulation (EEC) No 583/86 is hereby replaced by '31 December 1986.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53, 1 . 3 . 1986, p. 43 . (2) OJ No L 145, 30 . 5 . 1986, p. 8 . (&lt;) OJ No L 57, 1 . 3 . 1986, p. 31 . (4 OJ No L 193, 16 . 7 . 1986, p. 3 .